Case 2:20-cv-00180-JLB-MRM Document 52-2 Filed 07/29/20 Page 1 of 10 PageID 4328




               EXHIBIT 2
     Case 2:20-cv-00180-JLB-MRM Document 52-2 Filed 07/29/20 Page 2 of 10 PageID 4329



                                                       Chart of Identified Witnesses

*The following witnesses will be key witnesses in this case, if it survives dismissal, on issues related to additional evidence of
substantial truth and lack of harm given the underlying facts in the 1989 investigation, interrogations, prosecution and trials of the five
wrongly convicted teens (the “Five”) for the rape of the Central Park Jogger; the 2002 reinvestigation after Matias Reyes confessed
to the rape and his DNA alone matched; the 2014 vacation of the Five’s convictions; and the portrayal of the Fairstein character in
the Series and Plaintiff’s involvement in, and admissions regarding, the investigation, interrogation, prosecution, and convictions.

      Witnesses*              Description                 State of Residence          Source for State of       Citation to Plaintiff’s Papers
                                                                                      Residence                 referencing witness


Witnesses cited in Complaint and noted in Declarations of Jacqueline Giannini and Ava DuVernay.

1.    Nancy Ryan              Manhattan ADA               New York                    Giannini Decl. [ECF       Pl.’s Opp. to Mot. to Dismiss
                                                                                      26-3] at ¶ 12.            [ECF 45] at 6-7, 17-18, 20, 30-32
                              1989 investigation and      Subject to subpoena                                   (citing Defs.’ Appx. 1-3, 5 [ECF
                              prosecution; 2002           power of SDNY for both                                29-1 to 29-3, 29-5], Pl.’s letters/
                              reinvestigation             parties                                               statement, Ryan Affirmation);

                                                          Not subject to subpoena                               Pl.’s Decl. [ECF 44-1] at ¶¶ 14-
                                                          power of M.D. Fla.                                    15, 36-37, 42-43;

                                                                                                                Pl.’s Appx. [ECF 46-1] at P-
                                                                                                                APP339-344;

                                                                                                                Compl. [ECF 1] at ¶¶ 46, 87-96,
                                                                                                                126-129, 176, 178, 237, 278,
                                                                                                                318, 361.

2.    Peter
         1 Casolaro           Manhattan ADA               New York                    Giannini Decl. [ECF       Pl.’s Opp. to Mot. to Dismiss
                                                                                      26-3] at ¶ 1.             [ECF 45] at 22;
                              2002 reinvestigation        Subject to subpoena
                                                          power of SDNY for both                                Pl.’s Decl. [ECF 44-1] at ¶¶ 12,
                                                          parties                                               42;

                                                          Not subject to subpoena                               Compl. [ECF 1] at ¶ 127.
                                                          power of M.D. Fla.

3.    Elizabeth Lederer       Manhattan ADA               New York                    Giannini Decl. [ECF       Pl.’s Opp. to Mot. to Dismiss
                                                                                      26-3] at ¶ 9; see also    [ECF 45] at 2, 5-6, 7, 17, 28, 30,
                              Line prosecutor during      Subject to subpoena         Decl. E. Lederer [ECF     33, 35-36;
                              1989 investigation and      power of SDNY for both      41-5] at ¶ 1.
                              prosecution                 parties                                               Compl. [ECF 1] at ¶¶ 39-40, 46,
                                                                                                                57, 64, 82-89, 106-125, 132-150,
                                                          Not subject to subpoena                               248.
                                                          power of M.D. Fla.

                                                          Will travel for Plaintiff

4.    Tim4Clements            Manhattan ADA               Ohio                        Giannini Decl. [ECF       Pl.’s Opp. to Jur. Mot. [ECF 41] at
                                                                                      26-3] at ¶ 10; see also   6, 11;
                              Line prosecutor during      Not subject to subpoena     Decl. A. Clements
                              1989 investigation and      power of M.D. Fla. or       [ECF 41-14] at ¶ 1.       Compl. [ECF 1] at ¶¶ 40, 82, 85,
                              prosecution                 SDNY.                                                 92, 116, 123.

                                                          Will travel for Plaintiff




                                                                       1
      Case 2:20-cv-00180-JLB-MRM Document 52-2 Filed 07/29/20 Page 3 of 10 PageID 4330



5.     John
          5 Fried         Manhattan ADA             New York/ NJ                Giannini Decl. [ECF       Pl.’s Opp. to Mot. to Dismiss
                                                                                26-3] at ¶ 11.            [ECF 45] at 30 (citing Defs.’
                          Chief of Trial Division   Subject to subpoena                                   Appx. 2 [ECF 29-2], Plaintiff’s
                          during 1989               power of SDNY for both                                letters);
                          investigation and         parties
                          prosecution                                                                     Fairstein Decl. [ECF 44-1] at ¶¶
                                                    Not subject to subpoena                               11-13;
                                                    power of M.D. Fla.
                                                                                                          Compl. [ECF 1] at ¶¶ 39, 91.

6.     Detective
          6      Robert   New York Police Dept.     New York                    Giannini Decl. [ECF       Compl. [ECF 1] at ¶ 56;
       Honeyman                                                                 26-3] at ¶ 15.
                          1989 investigation        Subject to subpoena                                   Pl.’s Appx. [ECF 46-1] at P-
                                                    power of SDNY                                         APP38-65.

                                                    Not subject to subpoena
                                                    power of M.D. Fla.

7.     Detective
          7      Robert   New York Police Dept.     New York                    Giannini Decl. [ECF       Pl.’s Opp. to Jur. Mot. [ECF 41] at
       Nugent                                                                   26-3] at ¶ 16; see also   6, 11;
                          1989 investigation        Subject to subpoena         Decl. R. Nugent [ECF
                                                    power of SDNY for both      41-7] at ¶ 1.             Pl.’s Appx. [ECF 46-6] at P-
                                                    parties                                               APP1118-20;

                                                    Not subject to subpoena                               Compl. [ECF 1] at ¶ 85.
                                                    power of M.D. Fla.

                                                    Will travel for Plaintiff

8.     Officer
           8 Eric         New York Police Dept.     New York                    Giannini Decl. [ECF       Pl.’s Opp. to Jur. Mot. [ECF 41] at
       Reynolds                                                                 26-3] at ¶ 17; see also   6, 11;
                          1989 investigation        Subject to subpoena         Decl. E. Reynolds
                                                    power of SDNY for both      [ECF 41-8] at ¶ 1.        Compl. [ECF 1] at ¶¶ 56, 58, 63,
                                                    parties                                               64, 69, 71-72, 78, 82, 98, 100-
                                                                                                          101, 105;
                                                    Not subject to subpoena
                                                    power of M.D. Fla.                                    Pl.’s Appx. [ECF 46-2] at P-
                                                                                                          APP82-83.
                                                    Will travel for Plaintiff

9.     Detective
          9      Glen     New York Police Dept.     New York                    Giannini Decl. [ECF       Compl. [ECF 1] at ¶¶ 38, 80;
       Whelpley                                                                 26-3] at ¶ 18.
                          1989 investigation        Subject to subpoena                                   Pl.’s Appx. [ECF 46-2 ] at P-
                                                    power of SDNY for both                                APP339-344;
                                                    parties
                                                                                                          Pl.’s Appx. [ECF 46-3] at P-
                                                    Not subject to subpoena                               APP69, 777-80.
                                                    power of M.D. Fla.

10.    Detective John     New York Police Dept.     New York                    Giannini Decl. [ECF       Pl.’s Opp. to Mot. to Dismiss
       Farrell                                                                  26-3] at ¶ 19;            [ECF 45] at 17;
                          1989 investigation        Subject to subpoena
                                                    power of SDNY for both      see also Exhibit 3 to     Pl.’s Decl. [ECF 44-1] at ¶¶ 16-
                                                    parties                     Price Declaration         17;
                                                                                submitted herewith.
                                                    Not subject to subpoena                               Compl. ¶¶ 63, 66-67, 71-72, 77-
                                                    power of M.D. Fla.                                    80, 82, 98, 101.




                                                                 2
      Case 2:20-cv-00180-JLB-MRM Document 52-2 Filed 07/29/20 Page 4 of 10 PageID 4331



11.    Korey
          2 Wise         One of the Five           New York                  DuVernay Decl. [ECF      Pl.’s Opp. to Mot. to Dismiss
                         wrongfully convicted as                             26-1] at ¶ 10.           [ECF 45] at 1, 5, 29, 33, 36 (see
                         young teenager of 1989    Subject to subpoena                                also Defs.’ Appx. 1, 3, 4, 5 [ECF
                         rape in Central Park      power of SDNY for both    Defs.’ Mot. to Dismiss   29-1, 3-5]);
                         Jogger case               parties                   [ECF 26] at 19.
                                                                                                      Pl.’s Decl. [ECF 44-1] at ¶¶ 3, 26-
                                                   Not subject to subpoena                            27;
                                                   power of M.D. Fla.
                                                                                                      Gorycki Decl. [ECF 45-1] at
                                                                                                      PageID 920-31 (Pl.’s testimony
                                                                                                      re: reading Wise his rights and
                                                                                                      visit to Park with Wise and
                                                                                                      Richardson);

                                                                                                      Video statement provided to
                                                                                                      Court by Plaintiff;

                                                                                                      Compl. [ECF 1] at ¶¶ 4, 38-39,
                                                                                                      86, 99, passim.

12.    Kevin
          2 Richardson   One of the Five           New Jersey/New York       DuVernay Decl. [ECF      Pl.’s Opp. to Mot. to Dismiss
                         wrongfully convicted as   area                      26-1] at ¶ 11            [ECF 45] at 1, 5, 29, 35-36 (see
                         young teenager of 1989                                                       also Defs.’ Appx. 1, 3, 4, 5 [ECF
                         rape in Central Park      Subject to subpoena       (within 100 miles of     29-1, 3-5]);
                         Jogger case               power of SDNY for both    SDNY)
                                                   parties                                            Pl.’s Decl. [ECF 44-1] at ¶¶ 3, 16,
                                                                                                      26-27, 30-32;
                                                   Not subject to subpoena
                                                   power of M.D. Fla.                                 Gorycki Decl. [ECF 45-1] at
                                                                                                      PageID 927-33;

                                                                                                      Video statement provided to
                                                                                                      Court by Pliantiff;

                                                                                                      Compl. [ECF 1] at ¶¶ 4, 38-39,
                                                                                                      51, 65, 69-70, 86, 99, 101, 104,
                                                                                                      110, passim.

13.    Grace
          2 Cuffee       Mother of Kevin           New York                  DuVernay Decl. [ECF      Pl.’s Appx. [ECF 46-1] at P-
                         Richardson                                          26-1] at ¶ 2;            APP258-59, 261, 349-50, 364,
                                                   Subject to subpoena                                377-79.
                         1989 investigation        power of SDNY for both    see also Exhibit 3 to
                                                   parties                   Price Declaration
                                                                             submitted herewith.
                                                   Not subject to subpoena
                                                   power of M.D. Fla.

14.    Angela
          2 (Angie)      Sister of Kevin           New York                  DuVernay Decl. [ECF      Pl.’s Appx. [ECF 46-5] at P-
       Cuffee Black      Richardson                                          No. 26-1] at ¶ 13;       APP1033-35, 2733-35.
                                                   Subject to subpoena
                         1989 investigation        power of SDNY for both    see also Exhibit 3 to
                                                   parties                   Price Declaration
                                                                             submitted herewith.
                                                   Not subject to subpoena
                                                   power of M.D. Fla.




                                                               3
      Case 2:20-cv-00180-JLB-MRM Document 52-2 Filed 07/29/20 Page 5 of 10 PageID 4332



15.    Yusef
          2 Salaam       One of the Five           Georgia                   DuVernay Decl. [ECF     Pl.’s Opp. to Mot. to Dismiss
                         wrongfully convicted as                             26-1] at ¶ 12.          [ECF 45] at 1, 28-29, 30 (see
                         young teenager of 1989    Not subject to subpoena                           also Defs.’ Appx. 1, 3, 4, 5 [ECF
                         rape in Central Park      power of M.D. Fla. or                             Nos. 29-1, 3-5]);
                         Jogger case               SDNY
                                                                                                     Pl’s. Decl. [ECF 44-1] at ¶ 3;

                                                                                                     Compl. [ECF 1] at ¶¶ 4, 38-39,
                                                                                                     86, 99, passim;

                                                                                                     see also Reply ISO Juris. Mot. at
                                                                                                     11.

16.    Sharonne
          2     Salaam   Mother of Yusef Salaam    New York                  DuVernay Decl. [ECF     Pl.’s Opp. to Mot. to Dismiss
                                                                             26-1] at ¶ 13;          [ECF 45] at 3, 28-29, 30, n. 31;
                         1989 investigation        Subject to subpoena
                                                   power of SDNY for both    see also Exhibit 3 to   Pl.’s Decl. [ECF 44-1] at ¶ 25;
                                                   parties                   Price Declaration
                                                                             submitted herewith.     Gorycki Decl. [ECF 45-1] at
                                                   Not subject to subpoena                           PageID 972;
                                                   power of M.D. Fla.
                                                                                                     Compl. [ECF 1] at ¶ 86;

                                                                                                     see also Defs.’ Mot. to Dismiss
                                                                                                     [ECF 28] at 8.

17.    Antron
          2 McCray       One of the Five           Georgia                   DuVernay Decl [ECF      Pl.’s Opp. to Mot. to Dismiss
                         wrongfully convicted as                             26-1] at ¶ 12.          [ECF 45] at 1, 4, 30, 35 (see also
                         young teenager of 1989    Not subject to subpoena                           Defs.’ Appx. 1, 3, 4, 5 [ECF 29-1,
                         rape in Central Park      power of M.D. Fla or                              3-5]);
                         Jogger case               SDNY
                                                                                                     Pl.’s Decl. [ECF 44-1] at ¶¶ 3, 16,
                                                                                                     18, 27;

                                                                                                     Video statement provided to
                                                                                                     Court by Plaintiff;

                                                                                                     Compl. [ECF 1] at ¶¶ 4, 38-39,
                                                                                                     66, 69-73, 80, 99, 101, 110,
                                                                                                     passim.

18.    Raymond
           3   Santana   One of the Five           Georgia                   DuVernay Decl [ECF      Pl.’s Opp. to Mot. to Dismiss
       Jr.               wrongfully convicted as                             26-1] at ¶ 12.          [ECF 45] at 1, 36 (see also Defs.’
                         young teenager of 1989    Not subject to subpoena                           Appx. 1, 3, 4, 5 [ECF 29-1, 3-5]);
                         rape in Central Park      power of M.D. Fla. or
                         Jogger case               SDNY                                              Pl.’s Decl. [ECF 44-1] at ¶¶ 3, 27;

                                                                                                     Video statement provided to
                                                                                                     Court by Plaintiff;

                                                                                                     Compl. [ECF 1] at ¶¶ 4, 38-39,
                                                                                                     63-64, 99, 101, 112, passim.

19.    Raymond
           3   Santana   Father of Raymond         New York                  DuVernay Decl. [ECF     Pl.’s Appx. [ECF 46-1] at P-
       Sr.               Santana Jr.                                         26-1] at ¶ 13;          APP352-59, 372-73.
                                                   Subject to subpoena
                         1989 investigation        power of SDNY for both    see also Exhibit 3 to
                                                   parties                   Price Declaration
                                                                             submitted herewith.
                                                   Not subject to subpoena
                                                   power of M.D. Fla.




                                                               4
      Case 2:20-cv-00180-JLB-MRM Document 52-2 Filed 07/29/20 Page 6 of 10 PageID 4333



20.    David
          1 Nocenti             Manhattan ADA               New York                      Giannini Decl. [ECF       Pl.’s Opp. to Mot. to Dismiss
                                                                                          26-3] at ¶ 26.            [ECF 45] at 30;
                                1989 investigation          Subject to subpoena
                                                            power of SDNY for both                                  Gorycki Decl. [ECF 45-1] at
                                                            parties                                                 PageID 972;

                                                            Not subject to subpoena                                 Compl. [ECF 1] at ¶ 86;
                                                            power of M.D. Fla.
                                                                                                                    see also Defs.’ Mot. to Dismiss
                                                                                                                    [ECF 28] at 8.

21.    Michael
          1    P. Joseph        Antron McCray’s             New York                      Giannini Decl. [ECF       Compl. [ECF 1] at ¶¶ 86, 119
                                criminal defense                                          26-3] at ¶ 27.            (discussing trial and DNA
                                attorney                    Subject to subpoena                                     evidence).
                                                            power of SDNY for both
                                1989 prosecution/trial      parties

                                                            Not subject to subpoena
                                                            power of M.D. Fla.

22.    Peter
          1 M. Rivera           Raymond Santana’s           New York                      Giannini Decl. [ECF       Compl. [ECF 1] at ¶¶ 86, 119
                                criminal defense                                          26-3] at ¶ 2.             (discussing trial and DNA
                                attorney                    Subject to subpoena                                     evidence).
                                                            power of SDNY for both
                                1989 prosecution/trial      parties

                                                            Not subject to subpoena
                                                            power of M.D. Fla.

23.    Colin
          1 A. Moore            Korey Wise’s criminal       New York                      Giannini Decl. [ECF       Compl. [ECF 1] at ¶¶ 86, 119
                                defense attorney                                          26-3] at ¶ 29.            (discussing DNA evidence).
                                                            Subject to subpoena
                                1989 prosecution/trial      power of SDNY for both
                                                            parties

                                                            Not subject to subpoena
                                                            power of M.D. Fla.

Non-profit and corporation witnesses cited in Plaintiff’s Opposition, Declaration and Complaint.

24.    Dutton
           1 (Penguin           2019 termination of         New York                      Giannini Decl. [ECF       Pl.’s Opp. to Juris. Mot. [ECF 41]
       Random House)            Plaintiff’s publishing                                    26-3] at ¶ 20; see also   at 8;
       Corporate rep or         contract                    Subject to subpoena           https://www.penguin.co
       Ivan Held, President                                 power of SDNY for both        m/publishers/dutton/.     Pl.’s Decl. [ECF 35] at ¶¶ 17-18;
                                                            parties
                                                                                                                    Compl. [ECF 1] at ¶ 244.
                                                            Not subject to subpoena
                                                            power of M.D. Fla.




                                                                          5
      Case 2:20-cv-00180-JLB-MRM Document 52-2 Filed 07/29/20 Page 7 of 10 PageID 4334



25.    Safe1 Horizon         Plaintiff’s 2019         New York                  Giannini Decl. [ECF         Pl.’s Opp. to Juris. Mot. [ECF 41]
       Corporate rep or      resignation from Board                             26-3] at ¶ 23; see also     at 8;
       Ariel Zwang, CEO                               Subject to subpoena       https://www.safehorizo
                                                      power of SDNY for both    n.org/get-                  Compl. [ECF 1] at ¶ 253.
                                                      parties                   informed/executive-
                                                                                leadership/#:~:text=Ari
                                                      Not subject to subpoena   el%20Zwang%20has%
                                                      power of M.D. Fla.        20been%20the%20CE
                                                                                O%20of%20Safe,huma
                                                                                n%20trafficking%2C%2
                                                                                0and%20many%20oth
                                                                                er%20forms%20of%20
                                                                                violence.

26.    Safe1 Horizon         Plaintiff’s 2019         New York                  Giannini Decl. [ECF         Pl.’s Opp. to Juris. Mot. [ECF 41]
       Corporate rep or      resignation from Board                             26-3] at ¶ 23; see also     at 8;
       Michael Slocum,                                Subject to subpoena       https://www.safehorizo
       Board Chair                                    power of SDNY for both    n.org/get-                  Compl. [ECF 1] at ¶ 253.
                                                      parties                   informed/board-of-
                                                                                directors/.
                                                      Not subject to subpoena
                                                      power of M.D. Fla.




27.    Vassar
           1 College         Plaintiff’s 2019         New York                  Giannini Decl. [ECF         Pl.’s Appx. [ECF 46-23] at
       Corporate rep or      resignation from Board                             26-3] at ¶ 22; see also     P-APP3154-55;
       Elizabeth Bradley,    of Trustees              Subject to subpoena       https://president.vassar
       President                                      power of SDNY for both    .edu/.                      Compl. [ECF 1] at ¶¶ 250-52.
                                                      parties

                                                      Not subject to subpoena
                                                      power of M.D. Fla.

28.    Vassar
          1 College          Plaintiff’s 2019         New York                  Giannini Decl. [ECF         Pl.’s Appx. [ECF 46-23] at
       Corporate rep or      resignation from Board                             26-3] at ¶ 22; see also     P-APP3154-55;
       Anthony Friscia.      of Trustees              Subject to subpoena       https://www.vassar.edu
       Board Chair                                    power of SDNY for both    /trustees/bios/friscia.ht   Compl. [ECF 1] at ¶¶ 250-52.
                                                      parties                   ml.

                                                      Not subject to subpoena
                                                      power of M.D. Fla.

29.    God’s
           1 Love We         Plaintiff’s 2019         New York                  Giannini Decl. [ECF         Pl.’s Opp. to Juris. Mot. [ECF 41]
       Deliver Corporate     resignation from Board                             26-3] at ¶ 24; see also     at 8;
       rep or Karen Pearl,                            Subject to subpoena       https://www.glwd.org/p
       President & CEO                                power of SDNY for both    eople/karen-pearl/.         Compl. [ECF 1] at ¶ 254.
                                                      parties

                                                      Not subject to subpoena
                                                      power of M.D. Fla.




                                                                  6
      Case 2:20-cv-00180-JLB-MRM Document 52-2 Filed 07/29/20 Page 8 of 10 PageID 4335



30.    International
           2                    2019 termination of          California                    Giannini Decl. [ECF         Pl.’s Appx. [ECF 46-22] at
       Creative                 Plaintiff’s contract                                       26-3] at ¶ 21.              P-APP3117-19;
       Management                                            Transacts business in
       Partners LLC                                          New York                                                  Compl. [ECF 1] at ¶ 246.
       Corporate rep
                                                             Subject to subpoena
                                                             power of SDNY for both
                                                             parties

                                                             Not subject to subpoena
                                                             power of M.D. Fla.

31.    Joyful
          2 Heart               Plaintiff’s 2019             New York                      Giannini Decl. [ECF         Pl.’s Opp. to Juris. Mot. [ECF 41]
       Foundation               resignation from Board                                     26-3] at ¶ 25; see also     at 8;
       Corporate rep or                                      Subject to subpoena           http://www.joyfulheartfo
       Mariska Hargitay,                                     power of SDNY for both        undation.org/about-         Compl. [ECF 1] at ¶ 254.
       President                                             parties                       us/board-directors.

                                                             Not subject to subpoena
                                                             power of M.D. Fla.

Additional Witnesses presented in Plaintiff’s Opposition Appx., Declarations, and Complaint.1,2

32.    James
          3 M. Kindler          Manhattan ADA                New York                      https://ballotpedia.org/J   Pl.’s Opp. to Mot. to Dismiss
                                                                                           ames_M._Kindler.            [ECF 45] at 30 (discussing Defs.’
                                2002 reinvestigation         Subject to subpoena                                       Appx. 2 [ECF 29-2]).
                                                             power of SDNY for both
                                                             parties

                                                             Not subject to subpoena
                                                             power of M.D. Fla.

33.    John
          3 Hogan               Manhattan ADA                New York                      https://www.linkedin.co     Pl.’s Decl. [ECF 44-1] at ¶ 25.
                                                                                           m/in/john-hogan-
                                1989 investigation and       Subject to subpoena           a0a33b1a/.
                                prosecution                  power of SDNY for both
                                                             parties

                                                             Not subject to subpoena
                                                             power of M.D. Fla.

34.    Barbara
          3    Jones            Manhattan ADA                New York                      https://www.law.com/n       Pl.’s Decl. [ECF 44-1] at ¶ 25.
                                                                                           ewyorklawjournal/almI
                                1989 investigation and       Subject to subpoena           D/1202754659464/;
                                prosecution                  power of SDNY for both
                                                             parties                       https://bracewell.com/p
                                                                                           eople/barbara-s-jones.
                                                             Not subject to subpoena
                                                             power of M.D. Fla.




        1 Plaintiff acknowledges in her Complaint that “more than 100 depositions” were taken in the underlying civil rights action filed by the Five
        against Plaintiff, the city of New York, and several NYPD detectives and officers. (Compl. ¶¶ 135, 139.) Accordingly, the witnesses cited in
        Plaintiff’s papers, and herein, are only some of the key witnesses that may be called to testify in this case.
        2
         Upon information and belief, the following witnesses are deceased: DA Robert Morgenthau, Det. Michael Sheehan, Robert Burns, Esq, Det.
        Hartigan, Det. Aaron Rosenthal, Det. Scott Jaffer, Det. August Jonza, Howard Diller, Esq, and Justice Thomas Galligan.



                                                                          7
      Case 2:20-cv-00180-JLB-MRM Document 52-2 Filed 07/29/20 Page 9 of 10 PageID 4336



35.    Jane
          3 Rosenthal       Tribeca Film            New York                  https://www.tribecafilm.   Pl.’s Appx. [ECF 46-13] at
                                                                              com/about;                 P-APP2759-61 (emails with
                            Production of Series;   Subject to subpoena                                  Plaintiff);
                            Communication with      power of SDNY for both    https://www.linkedin.co
                            Plaintiff               parties                   m/in/jane-rosenthal-       Compl. [ECF 1] at ¶¶ 137-138,
                                                                              b59b2953/.                 145.
                                                    Not subject to subpoena
                                                    power of M.D. Fla.

36.    Jermaine
          3     Robinson    Suspect                 Pennsylvania/New York     https://www.peoplefind     Pl.’s Appx. [ECF 46-8] at
                                                    area                      er.com/people-             P-APP1629, 1634;
                            1989 investigation                                search/PA-
                                                    Subject to subpoena       East%20Stroudsburg-        see also Defs.’ Appx. 5 [ECF 29-
                                                    power of SDNY for both    Jermaine-Robinson/         5], at ¶¶ 15, 32 n* (referencing
                                                    parties                                              Jermaine Robinson);
                                                                              (within 100 miles of
                                                    Not subject to subpoena   SDNY)                      see also Reply ISO Juris. Mot. at
                                                    power of M.D. Fla.                                   11 n.9.

37.    Detective
          3      Carlos     New York Police Dept.   New York                  Hincapie v. City of New    Pl.’s Appx. [ECF 46-1] at
       Gonzalez                                                               York, Case No. 18 cv       P-APP252; [ECF 46-3] at
                            1989 investigation      Subject to subpoena       3432,(ECF 97; see          P-APP768-69; [ECF No. 46-5] at
                                                    power of SDNY for both    also Hincapie v. City of   P-APP1014, 1072-77.
                                                    parties                   New York, 434 F.
                                                                              Supp. 3d 61 (S.D.N.Y.
                                                    Not subject to subpoena   2020);
                                                    power of M.D. Fla.
                                                                              https://www.courthouse
                                                                              news.com/nypd-
                                                                              accused-of-railroading-
                                                                              teen-for-utah-tourist-
                                                                              murder/.

38.    Detective
          3      Humberto   New York Police Dept.   Florida                   Pl.’s Decl. [ECF 35] at    Pl.’s Opp. to Jur. Mot. [ECF 41] at
       Arroyo                                                                 ¶ 20.                      12;
                            1989 investigation      Not within subpoena
                                                    power (100 miles) of                                 Compl. [ECF 1] at ¶¶ 64-65, 82,
                                                    M.D. Fla.                                            98, 101, 105.

39.    Detective
          3      John       New York Police Dept.   New York                  https://www.peoplefind     Pl.’s Appx. [ECF 46-5] at
       Taglioni                                                               er.com/people-             P-APP1047-1065; [ECF 46-9] at
                            1989 investigation      Subject to subpoena       search/NY-John-            P-APP1739-1757; [ECF 46-10] at
                                                    power of SDNY for both    Taglioni/.                 P-APP2202-2209, 2215-2227;
                                                    parties                                              [ECF 46-11] at P-APP2355-2367;

                                                    Not subject to subpoena                              Compl. [ECF 1] at ¶¶ 82, 99; 101.
                                                    power of M.D. Fla.

40.    Detective
           4     Harry      New York Police Dept.   New York                  https://www.peoplefind     Pl.’s Appx. [ECF 46-5] at
       Hildebrandt                                                            er.com/people-             P-APP1066-1083; [ECF 46-9] at
                            1989 investigation      Subject to subpoena       search/NY-Bronx-           P-APP1758-1775;
                                                    power of SDNY for both    Harry-Hildebrandt/.
                                                    parties                                              Compl. [ECF 1] at ¶¶ 82, 98.

                                                    Not subject to subpoena
                                                    power of M.D. Fla.




                                                                8
  Case 2:20-cv-00180-JLB-MRM Document 52-2 Filed 07/29/20 Page 10 of 10 PageID 4337



41.   Det.4Rudolph (Rudy)   New York Police Dept.   New York                    https://www.peoplefind    Pl.’s Appx. [ECF No. 46-5] at
      Hall                                                                      er.com/people-            P-APP1041, 1047.
                            1989 investigation      Subject to subpoena         search/NY-
                                                    power of SDNY for both      Cambria%20Heights-
                                                    parties                     Rudolph-Hall/; see also
                                                                                https://www.facebook.c
                                                    Not subject to subpoena     om/rudolph.hall1.
                                                    power of M.D. Fla.

42.   Det.4Thomas           New York Police Dept.   New York                    http://www.police-        Pl.’s Appx. [ECF No. 46-5] at
      McKenna                                                                   writers.com/thomas_m      P-APP1050-52, 1055-58.
                            1989 investigation      Subject to subpoena         ckenna.html.
                                                    power of SDNY for both
                                                    parties

                                                    Not subject to subpoena
                                                    power of M.D. Fla.

43.   Patricia
          4    Meili        CP 1989 Rape Victim     Florida                     Decl. T. Meili [ECF41-    Pl.’s Opp. to Juris. Mot. [ECF 41]
                                                                                6] at ¶ 1;                at 6;
                                                    Not within subpoena
                                                    power (100 miles) of M.D.   see also Pl.s’ Decl.      see also Reply ISO Juris. Mot. at
                                                    Fla.                        [ECF 35] at ¶ 20.         13.

                                                    Will travel for Plaintiff




                                                                 9
